 IntheMatter ofEWING PRINTING COMPANY,EMPLOYERandAMAL-GAMATEDLITHOGRAPHERS OF AMERICA, LOCAL No. 22, C. I.0.,PETITIONERCase No. 21-RC-Z57.-Decided July 18, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Ben Grodsky,.hearing officer.The hearing officer's rulings made at the hearing are.free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of.the National Rela-tions Act, the Board has delegated its powers in connection with thiscase to a three-member panel [Chairman Herzog and Members Reyn--olds and Gray].Upon the entire record in this case the Board finds:11.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The Petitioner and the Intervenor are labor organizations claim-ing to represent employees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer, within the meaning of Sec-tion 9 (c) (1) and Section 2 (6) and (7) of the Act.24.The Petitioner seeks, to represent a unit of all lithographic pro--duction employees of the Employer. The Intervenor contends that theappropriate unit consists of all the Employer's pressroom employees,including those who operate letterpress printing presses as well as1As the recordin this case, in our opinion,adequatelypresents the issues and thepositionsof the parties, the motion for oral argumentmadeby LosAngeles Printing Press-men and Assistants Union No.78, herein called Intervenor,is hereby denied.2The Intervenorcontendsthat its contract with the Employer,which by its termspurportsto cover theEmployer's pressmen,and provides for a termfrom November 3,1947, to May 3, 1949,bars this proceeding.The contractcontains no automatic renewalprovision,but providesthat after May 3, 1949, either partymay change or terminate thecontract on giving 60 days' notice.As the initial 18-month termof the contract has ex-pired, and as the contract by its terms has becomeone terminable at will,we find thatit is no barto this proceeding.Matter of Mid-ContinentCoal Corporation,82 N. L. R. B.'261.Furthermore we find, as setforth in paragraph4, infra,that the lithographicemployees have not in fact beencovered bythe provisionsof this contract.85 N. L. R. B., No. 44.237 238DECISIONSOF NATIONALLABOR RELATIONS BOARDthose who operate lithographic or offset presses.The Employer takesno position.Originally, the Employer was engaged in letterpress printing only,and since 1942, has conducted this phase of its business in a plant lo-cated on Virgil Avenue in Los Angeles. In 1945, the Employee pur-chased an additional plant on Sunset Boulevard in the same city whichit used exclusively for lithographic printing. In October 1948, theEmployer closed its Sunset Boulevard plant and moved all of its litho-graphic equipment to the Virgil Avenue plant which had been enlargedto house it.Since that time, the Employer has operated a "combina-tion shop" at the Virgil Avenue address doing both lithographic andletterpress printing.The Employer's shop is divided, into four departments : composingroom, plate room, pressroom, and bindery.The employees that thePetitioner seeks to represent work in the plate room and pressroom.Both letterpress and lithographic presses are installed in one largepressroom which is supervised by a single pressroom superintendent.As stated above,. the Intervenor opposes the Petitioner's request fora unit of lithographic production employees and asserts that a unit ofall the Employer's pressmen is appropriate.3We do not agree.Whileit is true that the lithographic and letterpress pressmen work in thesame pressroom under a common supervisor, the record discloses thatthere is no interchange of pressmen between the lithographic and theprinting presses.4Furthermore, until approximately. the time of fil-ing of the petition herein, the lithographic employees were not a partof the unit bargained for by the Intervenor. The record discloses thatthe lithographic production workers, who were transferred to theVirgil Avenue plant in October 1948, had not been covered by the In-tervenor's contract with the Employer.On the contrary, the Employerhad recognized the wage scale established by the Petitioner for litho-graphic employees, and, for 3 years had hired its lithographic workersthrough the Petitioner's organization.Finally, the record before usindicates that the pattern of bargaining for lithographic productionemployees in the Los Angeles area does not constitute an exception tothe traditional bargaining pattern throughout the printing industrygenerally.Exclusive of the lithographic production workers em-3SeeMatter of Pacific Press, Inc.,66 N. L. R. B. 458.4From 1942 until 1945,printing pressmen operateda multilithpress,which is a typeof lithographicpress, in the Employer'sVirgil Avenue plant.However,when the Employerpurchasedthe SunsetBoulevardplant, it installed this press among thelithographicpressesin that plant,where it was operated by lithographicpressmen.With theclosing of theSunset Boulevard establishment and the moving of all thelithographicequipment to theVirgil Avenue plant, the multilithpress was also moved and is now in the pressroom of thelatter plant.Ithas thus far, however,been operated by the lithographic pressmenexclusively. EWING PRINTING COMPANY239ployed at the plant of Pacific Press,5 there are approximately 370lithographic workers in the Los Angeles area.The Petitioner hascontracts covering approximately one-third of these employees.Ofthe remainder, approximately one-half are members of the Petitionerand work under wage scales and other conditions of employmentestablished by the Petitioner.The Board has frequently considered the skills and techniques inci-dent to the lithographic process and has held that absent "unusualcircumstances," all employees engaged in the lithographic process forma cohesive unit appropriate for the purposes of collective bargaining.'We do not believe that we should depart in this case from our findingthat a unit of employees engaged in the lithographic process isappropriate?We find that all the employees engaged in lithographic productionat the Ewing Printing Company, Los Angeles, California, excludingcutters, and all supervisors as defined in the Act, constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction of Election, including employees who did not work5 SeeMatter of Pacific Press,Inc., supra,wherein the Board found appropriate a unit ofletterpress and lithographic pressmen, because of the unique practices of the Company andthe absence of evidence that the traditional bargaining pattern had extended to the LosAngeles area.There are approximately 55 lithographic production workers there employed,who are all represented by the Intervenor.Other than these employees the record indicatesthat the Intervenor represents approximately 45 lithographic employees in the Los Angelesarea, a majority of whom work only on multilith presses.9Matter of ManzCorporation,79 N. L.R. B. 211, and cases cited therein.'The Intervenor suggests in its brief that, as an alternative,the Board might find aunit consisting of all the employees in the Employer'smechanical departments appropriate.However, this unit is larger in scope than the unit presently representedby theIntervenor,and the Intervenor has not submitted any additional showing of a representative interest.Moreover,under the circumstances in this case,we would in any event direct a separateelection for the employees engaged in the lithographic process to ascertain their desires asto separate representation.8Any participant in the election herein may, upon its prompt request to, and approvalthereof by,the Regional Director,have its name removed from the ballot. 240DECISIONSOF NATIONALLABOR RELATIONS BOARDduring said pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetherthey desire to be represented, for purposes of collective bargaining, byAmalgamated Lithographers of America, Local No. 22, C. I. 0., orby Los Angeles Printing Pressmen and Assistants Union No. 78, orby neither.